Fourth Court of Appeals
                               San Antonio, Texas

                                     JUDGMENT
                                  No. 04-14-00611-CV

                                David Allan EDWARDS,
                                       Appellant

                                            v.

             DISTRICT ATTORNEY OF ATASCOSA COUNTY, TEXAS,
                                Appellee

               From the 81st Judicial District Court, Atascosa County, Texas
                            Trial Court No. 12-02-0185-CVA
                        Honorable Thomas F. Lee, Judge Presiding

    BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED. It is ORDERED that the parties shall each bear their own costs of appeal.

      SIGNED July 22, 2015.


                                             _____________________________
                                             Rebeca C. Martinez, Justice